 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No.: 2:19-mc-00103-MCE-CKD

12               Plaintiff,                             ORDER TERMINATING WRIT OF
                                                        CONTINUING GARNISHMENT (BANK,
13                            v.                        STOCKS OR BROKERAGE ACCOUNTS)

14   MICHAEL CAREY CLEMANS,                             Criminal Case No.: 2:15-cr-00227-JAM

15               Defendant and Judgment Debtor.

16   GOLDEN ONE CREDIT UNION
     (and its Successors and Assignees),
17
                 Garnishee.
18

19          The Court, having carefully reviewed the entire file and the United States’ Request for an Order

20 Terminating the Writ of Continuing Garnishment (“Request”), and finding good cause therefrom, hereby

21 GRANTS the Request. Accordingly, it is ORDERED that:

22          1.      Pursuant to 28 U.S.C. § 3205(c)(10)(B), the Writ of Continuing Garnishment (Bank,

23 Stocks or Brokerage Accounts) previously issued against Michael Carey Clemans on June 27, 2019 is

24 hereby TERMINATED, ECF 3; and

25          2.      The Clerk of the United States District Court shall CLOSE this miscellaneous case.

26          IT IS SO ORDERED.

27 Dated: July 23, 2019

28


      ORDER TERMINATING WRIT OF CONTINUING
      GARNISHMENT
